DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 28 May 2021.
Applicant's election with traverse of Invention I in the reply filed on 28 May 2021 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because each invention requires separate search fields. The process of claim 15 of Invention II has been amended to require the step of “detecting a fuel used in a previous shutdown … and starting the gas turbine system using a fuel oil if the detected fuel comprises a distillate fuel” which is a step that is not required to be performed by claims 1 and 8 of Invention I. Therefore, Invention II requires a search at least in the field of both shutting down and starting of gas turbine while Invention I does not, as further explained below: 
Each invention has a separate status in the art even though they are both classified as control of fuel supply because: Invention II specifically includes shutting down and starting which would be classified in F02C 9/44 since shutting down and starting depends on the speed of the aircraft while Invention I simply requires valves and pumps which are in F02C 7/232. 
Each invention requires a different field of search, for example different search queries: Invention I would require a search in the field of switching multiple fuels during shutdown and starting, while Invention II would only require multiple fuel conduits during operation.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character "18" in Fig. 1 should be designated as “FUEL OIL TANK”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the steps in claim 11 being “to detect a pressure of the distillate fuel … in response to the pressure exceeding a threshold pressure the controller starts the gas turbine system on the fuel oil, and wherein in response to the pressure being less than the threshold pressure the controller is configured to start … on distillate fuel” must be shown or the feature(s) canceled from the claim(s). Fig. 2 only shows in step 78 the fuel not the distillate fuel pressure as claimed. Fig. 2 does not show the step of the distillate fuel pressure being less than the threshold. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a fuel selection unit configured to control .. fuel and … fuel oil” in claims 1 and 8, the fuel section unit invokes 112(f) thus interpreted to have the corresponding structure, according to the specification Para 0018, being: one or more valves.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites the step of “to detect a pressure of the distillate fuel” and “wherein in response to the pressure being less than the threshold the controller is configured to start the gas turbine system on the distillate fuel” which is not described in the instant specification. In Drawing Fig. 2, only the fuel oil pressure is being compared against a threshold pressure in steps 78, not the distillate fuel pressure. In specification Para 0023 ll. 9-11, the pressure of the fuel line 14 is to ensure the distillate fuel pressure being above the respective threshold that enable restart of the turbine system 8 with fuel oil. This describes the distillate fuel pressure being above a threshold, but not less than a threshold. Furthermore, in Para 0024 ll. 11-13, if the pressure of the fuel oil is less than the threshold, the method 70 starts the turbine system on distillate fuel at step 76, which is describing the fuel oil pressure, not the distillate fuel pressure. Again, there is no description of when the distillate fuel pressure is less than a threshold. Therefore, claim 11 fails to comply with the written description requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abd El-Nabi (20160290650) in view of Zhang (9243804), Baker (8302406) and Edelman (6751941).
Regarding claim 1
Abd El-Nabi discloses a gas turbine system (Fig 1) comprising
a first fuel line (110a) configured to supply distillate fuel (functional language – the first line 110a is a fuel supply line, thus capable of supply a distillate fuel) to a combustor (104); 
a second fuel line (110b) configured to supply fuel oil (functional language – the second line 110b is a fuel supply line, thus capable of supply a fuel oil) to the combustor (104); 
	Abd El-Nabi is silent on the first line having a first pump, the second line having a second pump; a fuel selection unit configured to control a first flow of distillate fuel and a second flow of fuel oil to the combustor; and a controller configured to receive feedback from a sensor and in response to the feedback from the sensor control the first pump, the second pump, and the fuel selection unit to start the gas turbine system on the fuel oil.
However, Zhang teaches a gas turbine system having a dual fuel system (two fuels 60 and 42 in Fig 2) comprising:
a fuel selection unit (112f invoked; mixing assembly 50 includes a plurality of valves 88, 96, 72, 82, 90, 76, thus able to select which fuel to supply to the combustor) configured to control a first flow (valves 88, 96 in fuel selection unit 50 controlling the flow of first fuel line) of distillate fuel (functional langue – explained above) and a second flow (valves 72, 82 in fuel selection unit 50 controlling the flow of second fuel line) of fuel oil (functional language – explained above) to the combustor; and 
a controller (100) configured to receive feedback from a sensor (sensors 104) and in response to the feedback from the sensor control the first line (sensor 104 disposed at liquid fuel manifold 48 along first line 61), the second line (sensor 104 disposed at pilot fuel manifold 58 along second line 41), and the fuel selection unit (sensor 104 disposed at mixing assembly 50) to start the gas turbine system on the fuel oil (controller 100 receives signals 102 from sensors 104 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to the dual fuel system in Abd El-Nabi a controller, sensors, and a fuel selection unit such that the controller is configured to receive feedback from the sensors and in response to the feedback from the sensors control the distillate fuel, the fuel oil, and the fuel selection unit that controls a first flow of the distillate fuel and a second flow of the fuel oil to a gas turbine system to start the gas turbine system on the fuel oil, as suggested and taught by Zhang, in order to accurately and automatically control fuel delivery in a gas turbine system.
Abd El-Nabi in view of Zhang is silent on the first fuel line having a first pump, the second fuel line having a second pump, the controller configured to control the first pump, the second pump.
However, Baker teaches a fuel supply system comprising a first fuel line (130) having a first pump (106) and a second fuel line (152) having a second pump (110).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the first fuel line and second fuel line in Abd El-Nabi with a first pump and a second pump, as suggested and taught by Baker, in order to ensure that fuel is delivered with sufficient pressure.
Abd El-Nabi in view of Zhang and Baker is silent on the controller configured to control the first pump, the second pump.
However, Edelman teaches a fuel supply system comprising a fuel controller (345 Fig 3) configured to communicate with a sensor (320, Col 6 ll. 25-27) to control a fuel pump (310).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the controller in Abd El-Nabi in view of Zhang and Baker to control the first and second pumps, as suggested and taught by Edelman, in order to automatically monitor and control operation of the fuel pumps and supply to the combustor.
Regarding claim 3
	Abd El-Nabi in view of Zhang, Baker and Edelman discloses the system of claim 1.
	Abd El-Nabi in view of Zhang further discloses wherein the sensor is a pressure sensor (Zhang teaches sensor 104 disposed in the fuel supply system being a pressure sensor, Col 8 ll. 17-18) configured to detect a pressure of the distillate fuel (functional language – the first line 44 is a fuel supply line, thus capable of supply a distillate fuel, the pressure sensor 104 disposed in in line 44, thus capable of sensing a fuel pressure if the fuel is a distillate fuel) in the fuel line.
Regarding claim 4
	Abd El-Nabi in view of Zhang, Baker and Edelman discloses the system of claim 1.
	Abd El-Nabi in view of Zhang further discloses wherein the sensor is a pressure sensor (Zhang teaches sensor 104 disposed in the fuel supply system being a temperature sensor, Col 8 ll. 17-19) configured to detect a temperature of the fuel oil (functional language – the second line 61 is a fuel supply line, thus capable of supply a fuel oil, the temperature sensor 104 disposed in in line 61, thus capable of sensing a fuel temperature if the fuel is a fuel oil).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abd El-Nabi in view of Zhang, Baker and Edelman, as applied to claim 1 above, and further in view of Wang (7874156).
Regarding claim 2
Abd El-Nabi in view of Zhang, Baker and Edelman discloses the system of claim 1.
Abd El-Nabi in view of Zhang, Baker and Edelman is silent on a heater configured to heat the fuel oil prior to combustion in the combustor.
However, Wang teaches a fuel heater (102 Fig 2) in a gas turbine engine configured to heat the fuel oil (fuel oil is interpreted as intended use, the system of Wang is capable of heating a fuel oil; nonetheless Wang also teaches a fuel oil 118, Col 5 ll. 8-10) prior to combustion in the combustor (heating oil fuel 118 prior to being injected into combustor 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to the fuel system in Abd El-Nabi as modified by Zhang, Baker and Edelman, a heater configured to heat the fuel oil prior to combustion in the combustor, as suggested and taught by Wang, because heating an oil fuel before combustion increases the ease of pumping the oil fuel and facilitates atomization of the oil fuel (Col 1 ll. 15-20).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abd El-Nabi in view of Zhang, Baker and Edelman, as applied to claim 1 above, and further in view of Parrish (20110088447).
Regarding claim 5
Abd El-Nabi in view of Zhang, Baker and Edelman discloses the system of claim 1.
Abd El-Nabi in view of Zhang, Baker and Edelman is silent on an atomization air pressure sensor configured to detect an atomization air pressure.
However, Parrish teaches a fuel supply system (18 Fig 1) comprising an atomization air pressure sensor (air pressure sensor 64 of atomization module 40, Para 0014) to detect an atomization air pressure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add an atomization air pressure sensor, as suggested and taught by Parrish, to fuel system in Abd El-Nabi as modified by Zhang, Baker and Edelman, in order to ensure sufficient air pressure for atomizing the liquid fuel prior to combustion.
 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abd El-Nabi in view of Zhang, Baker and Edelman, as applied to claim 1 above, and further in view of API energy (Kerosene page 1).
Regarding claim 6
Abd El-Nabi in view of Zhang, Baker and Edelman discloses the system of claim 1.
Abd El-Nabi further discloses the first fuel is a distillate fuel (first fuel 110a includes a liquid fuel such as diesel, Para 0017 ll. 8-10, diesel is a type of distillate fuel, as explained by https://www.eia.gov/tools/glossary/index.php?id=Distillate%20fuel%20oil, from the US Energy Information Administration,

    PNG
    media_image1.png
    257
    2256
    media_image1.png
    Greyscale

Abd El-Nabi in view of Zhang, Baker and Edelman is silent on the distillate fuel consists essentially of hydrocarbon molecules with carbon chains equal to or smaller than C20.
However, API energy teaches that kerosene is a distillate fuel primarily used as aviation turbine fuel. Kerosene is known as a hydrocarbon with a carbon range of approximately C9-C16.

    PNG
    media_image2.png
    360
    1325
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform a simple substitution of one known type of distillate fuel (in this case, a diesel fuel in Abd El-Nabi) for another (in this case, kerosene which is also a distillate fuel with carbon chains equal to or smaller than C20, taught by API energy) to obtain predictable results (in this case, for combustion in a gas turbine engine) was an obvious extension of prior art teachings, KSR, 550 U.S., 82 USPQ2d at 1396, MPEP 2141 III B.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abd El-Nabi in view of Zhang, Baker and Edelman, as applied to claim 1 above, and further in view of API energy (Heavy Fuel Oils page 1).
Regarding claim 7
Abd El-Nabi in view of Zhang, Baker and Edelman discloses the system of claim 1.
Abd El-Nabi further discloses the second fuel is also a diesel fuel (first and second fuel can be the same fuel, Para 0018 ll. 3-5), but is silent on the second fuel is a fuel oil consisting essentially of hydrocarbon molecules with carbon chains greater than C20.
However, Zhang teaches a gas turbine system having a dual fuel system (two fuels 60 and 42 in Fig 2) wherein the second fuel is a fuel oil (second fuel line 44 from liquid fuel 42 being a fuel oil, Col 5 ll. 30-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform a simple substitution of one known type of fuel (in this case, a diesel fuel in Abd El-Nabi) for another (in this case, a fuel oil, taught by Zhang, Zhang also teaches that the second fuel 42 can be diesel fuel or fuel oil, Col 5 ll. 30-33) to obtain predictable results (in this case, for combustion in a gas turbine engine) was an obvious extension of prior art teachings, KSR, 550 U.S., 82 USPQ2d at 1396, MPEP 2141 III B.
Abd El-Nabi in view of Zhang is silent on the fuel oil consists essentially of hydrocarbon molecules with carbon chains greater than C20.
However, API energy teaches that typical fuel oils are hydrocarbons in the C20-C50 range, commonly used in industrial boilers or large diesel engines.

    PNG
    media_image3.png
    412
    1687
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform a simple substitution of one known type of fuel (in this case, a generic fuel oil in Zhang) for another (in this case, a heavy fuel oil having a carbon chain greater than 20, taught by API energy) to obtain predictable results (in this case, for combustion in a gas turbine engine) was an obvious extension of prior art teachings, KSR, 550 U.S., 82 USPQ2d at 1396, MPEP 2141 III B.

Claim(s) 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abd El-Nabi in view of Zhang, Baker, Edelman, and API energy (Heavy Fuel Oils page 1).
Regarding claim 8
Abd El-Nabi discloses a gas turbine system (Fig 1) comprising a first fuel (fuel 110a) and a second fuel (110b), wherein both first and second fuels are liquid fuel (both first and second fuels may be liquid fuel, Para 0017 ll. 8-10), and the first fuel is a distillate fuel (first fuel 110a includes a liquid fuel such as diesel, Para 0017 ll. 8-10, diesel is a type of distillate fuel, as explained by https://www.eia.gov/tools/glossary/index.php?id=Distillate%20fuel%20oil, from the US Energy Information Administration,

    PNG
    media_image1.png
    257
    2256
    media_image1.png
    Greyscale

and the second fuel is also a diesel fuel (first and second fuel can be the same fuel, Para 0018 ll. 3-5).
Abd El-Nabi is silent on the second fuel is a fuel oil, and a controller configured to receive feedback from one or more sensors and in response to the feedback from the one or more sensors control a first pump that pumps the distillate fuel, a second pump that pumps the fuel oil, and a fuel selection unit that controls a first flow of the distillate fuel and a second flow of the fuel oil to a gas turbine system to start the gas turbine system on the fuel oil, wherein the fuel oil consists essentially of hydrocarbon molecules with carbon chains greater than C20.
However, Zhang teaches a gas turbine system having a dual fuel system (two fuels 60 and 42 in Fig 2) wherein the second fuel is a fuel oil (second fuel line 44 from liquid fuel 42 being a fuel oil, Col 5 ll. 30-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform a simple substitution of one known type of fuel (in this case, a diesel fuel in Abd El-Nabi) for another (in this case, a fuel oil, taught by Zhang, Zhang also teaches that the second fuel 42 can be diesel fuel or fuel oil, Col 5 ll. 30-33) to obtain predictable results (in this case, for combustion in a gas turbine engine) was an obvious extension of prior art teachings, KSR, 550 U.S., 82 USPQ2d at 1396, MPEP 2141 III B.
	Furthermore, Zhang further teaches the gas turbine system comprising a controller (100 Fig 2) configured to receive feedback from sensors (sensors 104) and in response to the feedback from the sensors control the first fuel line (sensor 104 disposed along first fuel line 61), the second fuel line (sensor 104 disposed along second fuel line 41) that supplies a fuel oil (second fuel line 44 from liquid fuel 42 being a fuel oil, Col 5 ll. 30-33), and the fuel selection unit (112f invoked; mixing assembly 50 includes a plurality of valves 88, 96, 72, 82, 90, 76, thus able to select which fuel to supply to the combustor) that controls a first flow of fuel (valves 88, 96 in fuel selection unit 50 controlling the flow of first fuel line) and a second flow of the fuel oil (valves 72, 82 in fuel selection unit 50 controlling the flow of second fuel line) to a gas turbine system to start the gas turbine system on the fuel oil (controller 100 receives signals 102 from sensors 104 to control the various valves, Col 8 ll. 4-22, to spray fuel into the combustor in order to start the gas turbine in order to start the combustor 16 with liquid fuel 42, Col 5 ll. 53-55, liquid fuel 42 can be fuel oil, Col 5 ll. 30-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to the dual fuel system in Abd El-Nabi a controller, sensors, and a fuel selection unit such that the controller is configured to receive feedback from the sensors and in response to the feedback from the sensors control the distillate fuel, the fuel oil, and the fuel 
Abd El-Nabi in view of Zhang is silent on the first fuel line having a first pump, the second line having a second pump, the controller configured to control the first pump, the second pump, and wherein the fuel oil consists essentially of hydrocarbon molecules with carbon chains greater than C20.
However, Baker teaches a fuel supply system comprising a first fuel line (130) having a first pump (106) and a second fuel line (152) having a second pump (110).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the first line and second line in Zhang with a first pump and a second pump, as suggested and taught by Baker, in order to ensure that fuel is delivered with sufficient pressure.
Abd El-Nabi in view of Zhang and Baker is silent on the controller configured to control the first pump, the second pump, and wherein the fuel oil consists essentially of hydrocarbon molecules with carbon chains greater than C20.
However, Edelman teaches a fuel supply system comprising a fuel controller (345 Fig 3) configured to communicate with a sensor (320, Col 6 ll. 25-27) to control a fuel pump (310).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the controller in Zhang to control the first and second pumps in Zhang in view of Baker, as suggested and taught by Edelman, in order to automatically monitor and control operation of the fuel pumps and supply to the combustor.
Zhang further discloses the second fuel line supplying a generic fuel oil (second fuel line 44 from liquid fuel 42 being a fuel oil, Col 5 ll. 30-33), but is silent on the fuel oil consists essentially of hydrocarbon molecules with carbon chains greater than C20.
However, API energy teaches that typical fuel oils are hydrocarbons in the C20-C50 range, commonly used in industrial boilers and large engines.

    PNG
    media_image3.png
    412
    1687
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform a simple substitution of one known type of fuel (in this case, a generic fuel oil in Zhang) for another (in this case, a heavy fuel oil having a carbon chain greater than 20, taught by API energy) to obtain predictable results (in this case, for combustion in a gas turbine engine) was an obvious extension of prior art teachings, KSR, 550 U.S., 82 USPQ2d at 1396, MPEP 2141 III B.
Regarding claim 14
Abd El-Nabi in view of Zhang, Baker, Edelman, and API Energy discloses the system of claim 8.
Abd El-Nabi discloses the gas turbine system.
Abd El-Nabi in view of Zhang further discloses the fuel selection units (Zhang discloses a plurality of a plurality of valves 88, 96, 72, 82, 90, 76).
Abd El-Nabi in view of Baker further discloses the first pump, the second pump (Baker discloses first pump 106 and second pump 110).

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abd El-Nabi in view of Zhang, Baker Edelman, and API energy, as applied to claim 8 above, and further in view of Loeven, II (8833052).
Regarding claim 9
Abd El-Nabi in view of Zhang, Baker, Edelman, and API Energy discloses the system of claim 8.
	Abd El-Nabi in view of Zhang is silent on the controller is configured to determine a type of fuel used in the previous shutdown of the gas turbine system, wherein in response to the type of fuel used in the previous shutdown being distillate fuel the controller is configured to start the gas turbine system on the fuel oil.
	However, Loeven, II teaches a dual fuel system (first and second fuel in Fig 1) comprising a controller (Controller Fig 1), wherein the controller is configured to determine the type of fuel being used during operation (controller 150 configured to monitor/control the mixing of fuel types, such as to determine an amount of the first fuel type that should be added to the second fuel type, Col 6 ll. 35-41, this indicates that the controller can determine the type of fuel used during operation).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the controller in Abd El-Nabi in view of Zhang to determine the type of fuel used during operation, as suggested and taught by Loeven II, in order to accurately monitor the type of fuel used in operation because fuel type is an important parameter in combustion. 

	The remaining limitation “wherein in response to the type of fuel used in the previous shutdown being distillate fuel the controller is configured to start the gas turbine system on the fuel oil” is also interpreted as intended use. Abd El-Nabi teaches operating the gas turbine on a distillate fuel (Abd El-Nabi Para 0017 ll. 8-10). Zhang teaches a controller configured to start the gas turbine on a fuel oil (Col 5 ll. 53-55). The systems of Abd El-Nabi, Zhang, and Loeven II are all dual fuel systems, thus the controller in the dual fuel system of Abd El-Nabi in view of Zhang and Loeven II would be capable of determining the type of fuel during shutdown, and to use a distillate fuel during shutdown, and to start the gas turbine using a fuel oil. 
Regarding claim 10
Abd El-Nabi in view of Zhang, Baker, Edelman, API Energy and Loeven II discloses the system of claim 9.
Abd El-Nabi further discloses the first fuel is a distillate fuel (first fuel 110a being a diesel fuel, Para 0017).
Abd El-Nabi is silent on wherein the distillate fuel consists essentially of hydrocarbon molecules with carbon chains equal to or smaller than C20.
However, API energy teaches that kerosene is a distillate fuel primarily used as aviation turbine fuel. Kerosene also inherently is a hydrocarbon with a carbon range of approximately C9-C16 (API energy Kerosene Jet fuel page 1).

    PNG
    media_image2.png
    360
    1325
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform a simple substitution of one known type of distillate fuel (in this case, diesel fuel in Abd El-Nabi) for another (in this case, kerosene is also a distillate fuel with carbon chains smaller than C20, taught by API energy) to obtain predictable results (in this case, for combustion in a gas turbine engine) was an obvious extension of prior art teachings, KSR, 550 U.S., 82 USPQ2d at 1396, MPEP 2141 III B.

Claim(s) 13 /are rejected under 35 U.S.C. 103 as being unpatentable over Abd El-Nabi in view of Zhang, Baker Edelman, and API energy, as applied to claim 8 above, and further in view of Parrish in view of Joos (5782626).
Regarding claim 13
Abd El-Nabi in view of Zhang, Baker, Edelman, and API Energy discloses the system of claim 8.
Abd El-Nabi in view of Zhang further discloses the controller starts the gas turbine system on the fuel oil (Zhang teaches that controller 100 receives signals 102 from sensors 104 to control the various valves, Col 8 ll. 4-22, to spray fuel into the combustor in order to start the gas turbine in order to start the combustor 16 with liquid fuel 42, Col 5 ll. 53-55, liquid fuel 42 can be fuel oil, Col 5 ll. 30-33).
Abd El-Nabi in view of Zhang is silent on the controller is configured to receive a signal from an air atomization pressure sensor, wherein the air atomization pressure sensor is configured to detect an air atomization pressure, wherein in response to the air atomization pressure exceeding a threshold air atomization pressure the controller starts the gas turbine system and wherein in response to the air atomization pressure being less than the threshold air atomization pressure the controller is configured to stop operation of the gas turbine system or switch to distillate fuel.
However, Parrish teaches a fuel supply system (18 Fig 1) comprising a controller (90 Fig 1) configured to receive a signal from an atomization air pressure sensor (air pressure sensor 64 of atomization module 40, Para 0014), wherein the air atomization pressure sensor is configured to detect an air atomization pressure (air pressure sensor 64) wherein in response to the air atomization pressure exceeding a threshold air atomization pressure (air pressure sensor 64 to deliver a desired amount of air to be atomized, Para 0014, indicating that the threshold is the desired air pressure) the controller starts the gas turbine system (fuel is delivered via fuel injector 48, i.e. start).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add an atomization air pressure sensor, as suggested and taught by Parrish, to fuel system in Abd El-Nabi in view of Zhang such that the controller is configured to receive a signal from an air atomization pressure sensor, wherein the air atomization pressure sensor is configured to detect an air atomization pressure, wherein in response to the air atomization pressure exceeding a threshold air atomization pressure the controller starts the gas turbine system, in order to ensure sufficient air pressure for atomizing the liquid fuel prior to combustion.
Abd El-Nabi in view of Zhang and Parrish is silent on wherein in response to the air atomization pressure being less than the threshold air atomization pressure the controller is configured to stop operation of the gas turbine system or switch to distillate fuel.
However, Joos teaches that in order to have low-pollutant premixing combustion, liquid fuel must be mixed homogeneously by being properly atomized into small droplets (Col 1 ll. 13-18). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the controller and the atomization air pressure sensor in Abd El-Nabi in view of Zhang and Parrish to operate such that in response to the air atomization pressure being less than the threshold air atomization pressure, i.e. the desired air pressure to adequately atomize the fuel, the controller is configured to stop operation of the gas turbine system, because combustion without adequate atomization of the fuel would result in emission with high pollutant. 

	Allowable Subject Matter
Claim(s) 11-12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
i. 	In claim 11, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a controller in a gas turbine system configured to, among other features, to receive a signal from a pressure sensor, 
wherein in response to the pressure of the distillate fuel exceeding a threshold pressure the controller starts the gas turbine system on the fuel oil, and wherein in response to the pressure 
ii.	Baker teaches to include fuel pumps in a fuel system to ensure enough pressure is provided to the fuel. Thus, if the pressure of the distillate fuel is higher than a threshold, it would be obvious to one of ordinary skill in the art to start the gas turbine with the distillate fuel since it has enough pressure, not to start with fuel oil since there is no mention of the pressure level of the fuel oil. Similarly, if the pressure of the distillate fuel is less than a threshold, it would not be obvious to start the gas turbine with the distillate fuel since it might cause insufficient fuel supply to the combustor which can result in inefficient combustion. 
iii.	In claim 12, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a controller in a gas turbine system configured to, among other features, to receive a signal from a temperature sensor of the fuel oil, 
wherein in response to the temperature being less than the threshold temperature the controller is configured to start the gas turbine system on the distillate fuel.
iv.	Schreiber (5617716) teaches a multiple fuel system (fuel oil 27, liquid fuel 64A in Fig 1) wherein the temperature of fuel oil is measured against a threshold (preheater 29 to heat fuel oil to below 900 degrees F about 700-800 degrees F, Col 4 ll. 44-51), and a controller (27) configured to start the gas turbine on a liquid fuel if the fuel oil temperature is less than the threshold (start-up with liquid fuel, Col 4 ll. 33-35), but fails to teach when the temperature of the fuel oil exceeding a threshold temperature the controller starts the gas turbine system on the fuel oil. Schreiber teaches to first heat up the fuel oil meanwhile, start the gas turbine with other types of fuel that can readily accommodate combustion (liquid fuel start-up 64A and gas start-up 
Zhang teaches temperature sensor 104 disposed in the fuel supply system (Col 8 ll. 17-19) configured to detect a temperature of the fuel oil, but fails to teach the temperature sensor to compare the temperature of each fuel 60, 42 against a threshold such that the controller is configured to choose which fuel to start the gas turbine based on said comparison.
Bothien (20130086918) teaches switching between two fuels during operation of a gas turbine, but fails to teach the switching is based on the temperature of each of the fuels when compared against a threshold.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Akiyama (20180112604) teaches a combustor in a gas turbine engine being started with a fuel oil (startup fuel being a fuel oil is used in the gas turbine, Para 0004 ll. 1-9).
Shanmugam (20130186057) teaches a fuel supply system comprising a plurality of fuel lines (fuel gas 102, naphtha 121, and distillate 122 in Fig 4A) including a first fuel line to supply a distillate fuel (122).
Conlon (20180080379) teaches a fuel supply system for a gas turbine (fuel 500 in Fig 6) where the fuel can either be a gas or a liquid such as distillate fuel (Para 0063), because both of these types of fuel are commonly used in a gas turbine engine.
Kajimura (10718522) teaches a dual fuel system (F1 and F2 in Fig 4) and a plurality of temperature sensors 92b to detect temperature of the combustor components to allow cooling air in.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.